Exhibit 10.50

Grant No.: _____

 

CUBESMART
2007 EQUITY INCENTIVE PLAN
(AS AMENDED AND RESTATED, EFFECTIVE JUNE 1, 2016)

PERFORMANCE-VESTED RESTRICTED SHARE AGREEMENT

 

CubeSmart, a Maryland real estate investment trust (the “Company”), grants
common shares of beneficial interest, $.01 par value (the “Shares”), of the
Company to the individual named below, subject to the vesting conditions set
forth in the attachment.  The grant of Shares is made in consideration of the
services to be rendered by Grantee to the Company. Additional terms and
conditions of the grant are set forth in this cover sheet, in the attachment,
and in the Company’s 2007 Equity Incentive Plan, as amended from time to time
(the “Plan”).

 

Grant Date: 
Name of Grantee: 
Number of Shares Covered by Award, subject to satisfaction of the applicable
performance conditions:

 

 

 

 

 

 

 

Maximum:

 

(2x Target)

Target:

 

 

Threshold:

 

(1/2x Target)

 

Performance Period:  January 1, 2017– December 31, 2019

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which will be
provided on request.  You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

 

 

Grantee:

 

 

Name:

 

 

 

 

Company:

 

 

Name:

Christopher P. Marr

 

 

President and Chief Executive Officer

 

This is not a share certificate or a negotiable instrument.





--------------------------------------------------------------------------------

 



CUBESMART
2007 EQUITY INCENTIVE PLAN
PERFORMANCE-VESTED RESTRICTED SHARE AGREEMENT

 

 

 

Restricted Shares/Non-transferability

This Grant is an award of Shares for up to the maximum number of Shares set
forth on the cover sheet subject to the vesting conditions described below.  To
the extent not yet vested, your Shares may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the Shares be
made subject to execution, attachment or similar process.

Vesting Issuance of Shares

The Company will, in its sole discretion, either (i) issue you certificates for
the Shares in your name as of the Grant Date, or (ii) maintain a record of this
grant and issue certificates to you for the Shares as and when such Shares vest.

 

Your right to the Shares under this Agreement vest up to the maximum number of
Shares covered by this grant, as shown on the cover sheet, on the last day of
the Performance Period, provided that you continue in service through the last
day of the Performance Period.  The number of Shares that vest, if any, and the
number of Shares deliverable following vesting shall be based on the Company’s
total shareholder return (appreciation in share price and dividends) (“TSR”), as
measured by the average closing stock price during the thirty (30) trading days
immediately preceding the first day of the performance period and the average
closing stock price during the last thirty (30) trading days of the Performance
Period, plus aggregate dividends, compared to the TSR of the peer group
(consisting of all equity REIT’s) as set forth below:

 

If the Company’s TSR for the Performance
Period falls in the:

The number of Shares
that vest shall be:

 

Upper Quartile (75 percentile and above)

200% of Target

 

Third Quartile (50th  to 74th percentile)

Target

 

Second Quartile (25th  to 49th percentile)

50% of Target

 

Lower Quartile (below 25th percentile)

0%

 

The number of Shares that vest for results (i) above the 25th percentile but
less than the 50th percentile and (ii) above the 50th percentile but less than
the 75th percentile, will be interpolated.

 

 



2

 

--------------------------------------------------------------------------------

 



 

 

Other than pursuant to the terms of this Agreement, no additional Shares will
vest after your service has terminated for any reason unless otherwise provided
in a severance plan adopted by the Company in which you are eligible to
participate or as determined by the Committee.

Dividend Equivalents

On each of the Company’s dividend payment dates occurring after the Grant Date
and prior to the date your Shares become fully vested and paid in accordance
with this Agreement, the Company shall credit to a bookkeeping account, solely
for the purposes of recordkeeping, a number of Shares equal to the quotient of
(x) divided by (y), where (x) is an amount equal to the dividends payable with
respect to the number of Shares underlying the outstanding Shares subject to
this grant, and (y) is the closing price of Shares on such dividend payment
date, rounded to the nearest whole unit.  On each applicable vesting date of the
Shares, Shares credited to the bookkeeping account (“Dividend Equivalents”)
shall vest, if at all, to the extent the Shares to which they relate
vest.  Vested Dividend Equivalents shall be paid in Shares at the same time and
subject to the same terms as the underlying vested Shares.

Change In Control

In the event of a Change in Control before the last day of the Performance
Period where the Company is not the surviving corporation (or survives only as a
subsidiary of another corporation) (the “Surviving Corporation”) and your
unvested Shares under this Agreement are not assumed by, or replaced with a
comparable award by, the Surviving Corporation, your unvested Shares under this
Agreement shall be fixed at the Target number of Shares listed on the cover
sheet and the Target number of Shares shall vest on the last day of the
Performance Period if you continue in service through the last day of the
Performance Period.

Termination in Connection with Change in Control

In the event a Change in Control occurs and your service terminates due to a
Company-initiated termination of service without Cause upon or within 12 months
following a Change in Control and your unvested Shares were assumed by, or
replaced with a comparable award by, the Surviving Corporation, a pro-rated
amount of your Shares will vest on the effective date of your termination, equal
to the product of (x) times (y), rounded to the nearest whole share, where (x)
is the Target number of Shares, and (y) is a fraction, the numerator of which is
the number of days that elapse from January 1, 2017 to the date on which you
terminate service, and the denominator of which is 1,095.  For purposes of this
Agreement, the term “Cause” shall have the meaning assigned to such term in any
applicable Company severance plan in which you are an eligible employee, or in
the absence of such a severance plan, then it shall have the meanings assigned
to such term in the Plan.

 

 



3

 

--------------------------------------------------------------------------------

 



 

Death; Disability

If you terminate service due to death or Disability before the last day of the
Performance Period and a Change in Control has not occurred, a pro-rated amount
of your Shares will vest on the last day of the Performance Period, equal to the
product of (x) times (y), rounded to the nearest whole share, where (x) is the
Target number of Shares, and (y) is a fraction, the numerator of which is the
number of days that elapse from January 1, 2017 to the date on which you
terminate service, and the denominator of which is 1,095.  

Forfeiture of Unvested Shares

Except as provided in the provisions of this Agreement, in the event that your
service terminates for any reason other than death, Disability, or a
Company-initiated termination of service without Cause in connection with a
Change in Control as set forth in this Agreement, before the last day of the
Performance Period, you will forfeit to the Company all of the Shares subject to
this grant that have not yet vested.

Recoupment Policy

If it is determined by the Board that your gross negligence, intentional
misconduct or fraud caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of any Shares delivered to you pursuant to this Agreement or to effect
the cancellation of unvested Shares.  In addition, you agree that you will be
subject to any compensation clawback and recoupment policies that may be
applicable to you as an employee of the Company, as in effect from time to time
and as approved by the Board, whether or not approved before or after the Grant
Date.

Withholding
Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Shares acquired under this grant. In the event that the
Company determines that any federal, state, local or foreign tax or withholding
payment is required relating to the vesting of Shares arising from this grant,
the Company shall have the right to: (i) require such payments from you, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of Shares subject to the
vesting pursuant to this Agreement in an amount equal to the withholding or
other taxes due.

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity.  Furthermore, nothing in
the Plan or this Agreement shall be construed to limit the discretion of the
Company to terminate your service with the Company at any time, with or without
Cause.

 



4

 

--------------------------------------------------------------------------------

 



 

No Impact on Other Benefits

The value of your Shares is not part of your normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.

Shareholder Rights

You have the right to vote the Shares and to receive any dividends declared or
paid on such Shares. Any distributions of stock or other property you receive as
a result of any split, stock dividend, combination of Shares or other similar
transaction shall be deemed to be a part of the Shares and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before your share certificate is registered in your name.

Adjustments

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this grant may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your Shares shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

Successors and Assigns

The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon you and your beneficiaries, executors,
administrators and the person(s) to whom the Shares may be transferred by will
or the laws of descent or distribution.

Legends

Any certificates representing the Shares issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

 

 

 

 



5

 

--------------------------------------------------------------------------------

 



 

The Plan

The Plan is discretionary and may be amended, cancelled or terminated by the
Company at any time, in its discretion. The grant of the Shares in this
Agreement does not create any contractual right or other right to receive any
Shares or other grants in the future. Future grants, if any, will be at the sole
discretion of the Company. Any amendment, modification, or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
your service with the Company.

 

The text of the Plan is incorporated in this Agreement by reference. Except as
otherwise noted, capitalized terms used in this Agreement, and not otherwise
defined in this Agreement, have the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the award of Shares under this Agreement. Any prior
agreements, commitments or negotiations concerning the award of Shares under
this Agreement are superseded.

Notices

Any notice required to be delivered to the Company under this Agreement shall be
in writing and addressed to the Secretary of the Company at the Company's
principal corporate offices. Any notice required to be delivered to you under
this Agreement shall be in writing and addressed to you at your address as shown
in the records of the Company. Either party may designate another address in
writing (or by such other method approved by the Company) from time to time.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

Severability

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

Interpretation

Any dispute regarding the interpretation of this Agreement shall be submitted by
you or the Company to the Compensation Committee of the Company’s Board of
Trustees for review. The resolution of such dispute by the Compensation
Committee shall be final and binding on you and the Company.

 

 

 



6

 

--------------------------------------------------------------------------------

 



 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7

 

--------------------------------------------------------------------------------